 148DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisors, division supervisors, instructors, collector of revenue,senior stock clerks, chief dispatcher, assistant chief dispatcher, and allother supervisors, guards, and professional employees as defined inthe Act.If a majority of the employees voting in the election cast their ballotsfor the Petitioner, they will be taken to have indicated their desire tobe included in the existing operating and maintenance unit and thePetitioner may bargain for them as a part of that unit.The RegionalDirector conducting the election directed herein is instructed to issuea certificate of results of election to that effect.[Text of Direction of Election omitted from publication in thisvolume.]PERSHINGAVENUE CORPORATION,IVERS &POND PIANO COMPANY, PAULG.MERLIN&SONS AND POOLE PIANO COMPANYandUNITEDFURNI-TUREWORKERS OF AMERICA,CIO,PETITIONER.CaseNo.50-RC-407.February 18,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before J. M. Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the fepresenta-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer consists of four corporations, all wholly ownedsubsidiaries ofWinter & Co., a New York corporation.These fourcorporations occupy one building in Memphis, Tennessee, and carryon the following endeavors : Pershing Avenue Corporation, real estateholding and maintenance; Ivers & Pond Piano Company, piano pro-'Coopers' International Union of North America,AFL, yeas allowedto intervene at thehearing98 NLRB No. 30. PERSHING AVENUE CORPORATION149duction; Paul G. Mehlin'& Sons, manufacturer of piano supplies, spe-cifically sounding boards and backboards; Poole Piano Company,manufacturer of piano supplies, specifically hammers.Although eachcorporation has a separate bank account and the salaries of its em-ployees are chargeable to it, personnel matters for all four are handledby one office,as ispurchasing.The privileges, benefits, and workingconditions of all employees are uniform and wages "practically" so.We find these four corporations to be one Employer for purposes ofthe Act.The parties are agreed upon the appropriateness of a unit of allproduction and maintenance employees, but the Employer urges thedismissal of the petition because the unit is expanding.At the time of the hearing on January 9, 1952, the Employer wasassembling 50 pianos a month in the Ivers,&, Pond operation with 18to 20 employees.By June 1952 it expected to turn out 150 to 200pianos a month, adding 20 employees to existing classifications.2 Italso stated that in February it expected to start a new operation ofcabinetmaking within the Ivers & Pond operation, which would in-volve new classifications with 30 to 50 additional employees.Most ofthe machinery for this new operation was then installedand somesupplies had been ordered.The Employer had no expansion plans for the Mehlin operation,with only 2 employees.The Poole operation with 11 employees wasexpected to double, and perhaps add 2 for a type of work then beingdone by a supervisor.Except for the latter problematical 2, thesenew employeeswillall be in existing classifications.It also had noplansfor increasing the 3 maintenance employees of the PershingAvenue Corporation.As an entirely new venture, but possibly to be handled by an existingcorporation, the Employer also expected to start in February themanufacture of piano actions and keys.This operation will be car-ried on at the same location and most of the employees will have simi-lar skills to those of employees already in the hire of the Employer,although some may be more skilled because the new operation is morecomplex.Ten employees will be hired to start this operation, forwhich machinery had been procured at the time of the hearing.Thepotential employee complement is estimated at 150, but no definitedate when this may be expected appears because it is dependent in partupon the rate of learning of the first employees and the skills of thesupervisor in training them.2There is some confusion in the record whether the Employer's round number estimate of75 employees in this division by June 1952 includes anticipated cabinet work.We concludethat it does by reason of the break-down ofexistingclassifications in the record givingcurrent employees and expected employees in each.The wording of the Employer's briefconfirms this interpretation.998666-vol.98-53-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus it appears that, in those classifications which were in existenceat the time of the hearing, the Employer had a substantial and repre-sentative segment of the working force it contemplated within theensuing 6-month period.3 In those classifications which it contem-plated establishing the Employer's own testimony indicates that hiringwill take place within the current month.On this record there is noreason to suppose that all classifications will not be represented whenthe election directed herein takes place, in sufficient quantity to berepresentative of the working force actually contemplated for thenext 6 months. In these circumstances we shall not dismiss the peti-tion, as the Employer requests, but shall direct an immediate electionin accord with our usual policy.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All production and mainte-nance employees of the Employer at its operations located at 2718Pershing Avenue,Memphis, Tennessee,excluding office and clericalemployees, professional employees, technical employees, watchmen,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]3The complement anticipated with some degree of certainty for June 1952 appears to beapproximately 112 ; real estate maintenance 3 ; piano assembly and cabinet 75 ; soundingboards 2; hammers 22-4;action and keys 10.Thirty-five production and maintenanceemployees were employed at the time of the hearing.The record indicates that Februaryhirings would bring this 35 to at least 55.4 Bell Aircraft Corporation,96 NLRB 1211 ; It. P.Scherer Corporation,HyposprayDivision,95 NLRB 1426.PETCO CORPORATION-NEW ORLEANS DIVISION 1andOILWORKERSINTERNATIONAL UNION, CIO, PETITIONER.Case No. 15-RC-515.February 18,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. M. Mitchell, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.IThe name of the Employer appears as amended at the hearing.2 Independent Oil Workers Union of Jefferson was permitted to intervene in this proceed-ing upon a proper showing of interest.98 NLRB No. 28.